                                   1                               UNITED STATES DISTRICT COURT

                                   2                              NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                       SHIRLEY CONWAY,
                                   4                                                     Case No. 18-cv-06407-YGR
                                                     Plaintiff,
                                   5
                                               v.                                        CASE MANAGEMENT AND
                                   6                                                     PRETRIAL ORDER
                                       NORTHFIELD INSURANCE COMPANY,
                                   7
                                                     Defendant.
                                   8

                                   9        TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10        The Court hereby sets the following trial and pretrial dates:

                                  11                                  PRETRIAL SCHEDULE
                                  12   REFERRED TO ADR FOR COURT MEDIATION TO BE
                                                                                            June 28, 2019
Northern District of California




                                       COMPLETED BY:
 United States District Court




                                  13
                                       PLAINTIFF’S AFFIRMATIVE MOTION FOR SUMMARY
                                  14   JUDGMENT FILED BY 2/15/19.
                                  15   JOINT APPENDIX TO BE FILED ALONG WITH
                                       PLAINTIFF’S AFFIRMATIVE MOTION FOR SUMMARY
                                  16   JUDGMENT.
                                  17   DEFENDANT’S OPPOSITION TO PLAINTIFF’S
                                       MOTION AND DEFENDANT CROSS- MOTION FOR
                                  18   SUMMARY JUDGMENT FILED BY 3/1/19 (IN ONE
                                       SINGLE BRIEF).
                                  19
                                       PLAINTIFF’S REPLY IN SUPPORT OF ITS OWN
                                  20   MOTION AND OPPOSITION TO DEFENDANT’S CROSS-
                                       MOTION FOR SUMMARY JUDGMENT FILED BY
                                  21   3/15/19 (IN ONE SINGLE BRIEF).
                                  22   DEFENDANT’S REPLY IN SUPPORT OF ITS OWN
                                       CROSS-MOTION FOR SUMMARY JUDGMENT FILED
                                  23   3/22/19
                                  24
                                       HEARING ON CROSS-MOTIONS SET FOR:                    April 16, 2019 at 2:00 p.m.
                                  25
                                       COMPLIANCE HEARING                                   Friday, February 15, 2019 at 9:01 a.m.
                                  26                                                        Joint Statement re: Status of Underlying
                                  27                                                        State Court Case filed by February 8, 2019

                                  28
                                   1          The parties must comply with both the Court’s Standing Order in Civil Cases and Standing

                                   2   Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All

                                   3   Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.

                                   4          IT IS SO ORDERED.

                                   5   Dated: January 15, 2019

                                   6                                                   ______________________________________
                                                                                       YVONNE GONZALEZ ROGERS
                                   7                                                   United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
